IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1704-07



                             JAMES FICARRO, Appellant

                                            v.

                               THE STATE OF TEXAS

                    ON REHEARING OF APPELLANT’S
                  PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRTEENTH COURT OF APPEALS
                           NUECES COUNTY

             Per curiam.

                                     OPINION


      Appellant was convicted of indecency with a child. The jury assessed his

punishment at confinement for ten years, probated for ten years, and a fine of $10,000.

The Court of Appeals affirmed the conviction. Ficarro v. State, No. 13-03-00439-CR

(Tex. App. — Corpus Christi, delivered April 26, 2007). Appellant’s petition for

discretionary review was dismissed as untimely filed on December 5, 2007. Appellant
                                                                               Ficarro - 2

has filed a motion for rehearing requesting reinstatement of his petition so that it will be

considered by this Court. Appellant’s motion for rehearing is granted. His petition filed

on November 21, 2007, is reinstated as of February 13, 2008 and will be considered in

accord with Tex.R.App.P. 68.




Delivered February 13, 2008
Do not publish